929 A.2d 629 (2007)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Georgianna HAWKINS, Petitioner.
Supreme Court of Pennsylvania.
June 21, 2007.

ORDER
PER CURIAM.
AND NOW, this 21st day of June, 2007, the Petition for Allowance of Appeal is hereby GRANTED, and the Order of the Superior Court is REVERSED. See Commonwealth v. Dickson, ___ Pa. ___, 918 A.2d 95 (2007). The issue, as stated by Petitioner, is:
Did the Superior Court err as a matter of law when it reversed the learned trial judge, the Honorable Lillian H. Ransom[,] who for good and valid legal reasons refused to apply a minimum mandatory sentence upon [Petitioner]?